Portions of this document have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Request for Confidential
Treatment. Redacted portions are indicated with the notation:****

 

CONTRACT MANUFACTURING SERVICES AGREEMENT

THIS is an agreement for the supply of manufacturing services between:

SmarTire Systems Inc. ("SmarTire"), a corporation incorporated under the laws of
The Yukon Territory whose head office is at Suite 150, 13151 Vanier Place,
Richmond, British Columbia, Canada, V6V 2J1

and

Hyundai Autonet Co., ltd. ("HACO"), a company incorporated under the laws of
Korea whose office is located at San 136-1, Ami-ri, Bubal-eub, Ichon-si,
Kyoungki-do, 467-701 Korea.

RECITALS OF FACT:

A SmarTire has developed tire monitoring systems and components (the
"Products");

B. HACO is a manufacturing facility capable of supplying production quantities
of the Products for SmarTire, and SmarTire seeks HACO's highest level of
expertise, abilities, skills and know-how for the procurement of contract
manufacturing services.

C. SmarTire wishes to purchase contract manufacturing services for the Products
listed in Exhibit A for SmarTire's own use or for incorporation into systems
which SmarTire re-markets to others as an original equipment manufacturer.

THE PARTIES AGREE AS FOLLOWS:

1. DEFINITIONS

1.1 Unless the context otherwise requires, the following terms shall have the
meanings set out herein:

"Agreement"

means this document and the Exhibits attached to it.

"Control Plans"

Means the plans provided by SmarTire containing all of the information required
to manufacture the product including Bill of Materials, Test Plans, Assembly
Plans, Production Tooling drawings and samples, schematics, and other relevant
documents. The Control Plans are listed in the manufacturing process control
document and are under revision control.

2

"Day"

means a calendar day, unless otherwise specified.

"ECO"

refers to an Engineering Change Order that is generated by either party to make
a change to the Product or components thereof.

 

 

"Product"

means any product manufactured by HACO for SmarTire under this Agreement,
whether listed in Exhibit A or not.

"Intellectual Property Rights"

means any rights of ownership in intellectual property, including any registered
trademarks, copyrights and patents, but also including products, software (both
object code and source code), documentation, concepts, inventions, discoveries,
processes, specifications, and designs.

"Production and Test Equipment"

Means the production and test equipment purchased of furnished by SmarTire to
HACO that will be dedicated to the manufacture of SmarTire Products.

"RFQ"

means a Request for Quotation sent by SmarTire for a price quote on any
Products.

"RMA"

Means a return material authorization number to facilitate the return of
defective Products that are under warranty.

"Tooling for Plastic Enclosures"

Means the injection molds required for creating plastic parts for the Products.

2. CONTRACT DOCUMENTS AND THEIR PRECEDCENCE

2.1 The following documents constitute the terms and conditions of this
Agreement governing the relationship between the parties:



2.1.1 This document entitled " CONTRACT MANUFACTURING SERVICES AGREEMENT "; and
the Exhibits, or documents referenced in the Exhibits. At the time of contract
signing, the Exhibits are as follows:

Exhibit A - Products

Exhibit B - Product Quotation

Exhibit C - Tooling for Plastic Enclosures

Exhibit D - Production and Test Equipment

Exhibit E - Schedule for Creating the Production Line

Exhibit F - Manufacturing Schedule

Exhibit G - Assembly and Packaging Requirement

Exhibit H - Production and Support Package

3

3. PRICES

3.1 Prices are as listed in Exhibit "B"-Product Quotation, and will be updated
by HACO from time to time in response to SmarTire RFQ's. In no case shall prices
be increased more often than one time within the year from the date of signing
this agreement and each anniversary year thereafter with the exception of ECO's
outline in section 17. Any new prices shall be in written form and be an
amendment to Exhibit "B". Federal, state and local sales, and other taxes and
duties are not included in the prices. All prices are in US currency.

3.2 HACO warrants that the prices charged to SmarTire are no higher than prices
charged on orders placed by other customers under similar conditions and for
similar quantities. In the event HACO breaches this price warranty, the prices
for the Product shall be reduced retroactively to the date of such breach and
HACO agrees that any further price reduction in the cost of the Product after
this price reduction will be applicable.

3.3 SmarTire and HACO shall review every six (6) months, commencing six (6)
months after the effective date of this Agreement or as mutually agreed to by
both Parties, the manufacturing process and negotiate any changes to pricing as
specified in Exhibit "B". Price changes may include, but are not limited to,
general price changes proposed by HACO, and any cost reduction initiatives that
may be proposed by either SmarTire or HACO.

3.4 If SmarTire receives a quote from a qualified supplier that is more than 5%
less than the prices charged by HACO, HACO will have thirty days to meet the new
quote or else SmarTire may terminate this Agreement as a termination without
cause under paragraph 22.3 and 22.4.

4. TOOLING

4.1 SmarTire agrees to pay HACO for the tooling required to produce the plastic
enclosures and related parts in accordance with the following:

4.1.1. The tooling shall be produced in accordance with specifications provided
by SmarTire for plastic assemblies listed in the table in Exhibit C.

4.1.2. The price for the development of tooling is listed in Exhibit C: Tooling
Costs for Plastic Enclosures.

4.1.3. All tooling products shall be the sole property of SmarTire, and shall be
subject to the following:

a) HACO shall provide safe storage for the tooling and treat it with the same
care and safe-keeping as they would treat their own similar tooling,

b) HACO shall use the tooling for the sole purpose of producing plastic
components used in the manufacture of the Products,

4

c) HACO shall allow SmarTire or its auditors access to the tooling upon request,

d) HACO shall ship the tooling to SmarTire at any time upon request by SmarTire,
provided that SmarTire shall be responsible for shipping and related costs.

4.2 SmarTire agrees to pay HACO for the Production and Test Equipment listed in
Exhibit D in accordance with the following:

4.2.1. The Production and Test Equipment shall be purchased in accordance with
specifications or descriptions provided or agreed to by SmarTire and HACO as
listed in Exhibit D.

4.2.2. The price for the Production and Test Equipment is listed in Exhibit D.
All Production and Test Equipment will be purchased or developed by SmarTire
shall be subject to the following:

a) HACO shall provide safe storage for the Production and Test Equipment and
treat it with the same care and safe-keeping as they would treat their own
similar tooling,

b) HACO shall use the Production and Test Equipment for the sole purpose of
manufacturing the Products for SmarTire,

c) HACO shall ship the Production and Test Equipment to SmarTire at any time
upon request by SmarTire, provided that SmarTire shall be responsible for
shipping, de-installation and related costs.

4.3 If, at a future time, HACO wishes to use the manufacturing line that
contains production equipment purchased by SmarTire, then HACO and SmarTire
shall negotiate in good faith the terms and conditions for this to occur.

4.4 SmarTire agrees to provide HACO with the Product samples listed in Exhibit
D. The samples will remain the property and will be returned to SmarTire, upon
request, when HACO no longer has a need for them to create the production
process.

5. TERM

5.1 The term of this Agreement shall commence on the above date and continue for
twenty four (24) months (the 'Term"). Either party must provide written notice
of termination a minimum of 120 days prior to the end of the Term, but not more
than 180 days prior to the end of the Term. If no such termination is provided
then this Agreement will be extended for an additional one year period under the
same terms and conditions unless the Parties agree otherwise in writing.
SmarTire shall have no obligation to place an order with HACO other than as
outlined in Schedule F, and SmarTire shall bear no obligation to HACO for any
forecast quantity for which SmarTire has not issued a purchase order.

5

6. LOGISTICS PROCESS

6.1 Manufacturing and Control Process: SmarTire shall provide HACO with the
Control Plans required to the manufacture of Products in Exhibit H.

6.2 Purchase Order: SmarTire will request delivery of specific Products through
the issuance of a purchase order ("Purchase Order") for Products(s) described in
Exhibit A and any future revision or additions to the Product(s) referenced
therein. The Purchase Order Number shall be referenced on all HACO confirmation,
shipment and invoice documents, and shall be used by SmarTire for the purpose of
recording the receipt of Product and making payment of HACO's invoice. Each
Purchase Order issued under this Agreement shall be made part of and be
automatically incorporated into this Agreement. The Purchase Order may be issued
to HACO via electronic mail or by facsimile and will release a specific Product
and quantity.

6.3 Scheduled Delivery: SmarTire shall specify a required delivery date on the
purchase order. Within 3 working days from receipt of the purchase order, HACO
shall provide an acknowledgement of the purchase order confirming the required
shipment date, or specifying the date on which they are able to provide shipment
of the Products. HACO shall use good faith and best efforts to ship the Products
within a 4 week period from receipt of the component parts for each purchase
order.

6.4 SmarTire shall provide HACO with a complete kit of the components required
to manufacture the Products specified on each Purchase Order with the exception
of the plastic parts which HACO shall be authorized to purchase on behalf of
SmarTire.

6.5 HACO shall receive the kit and compare the shipped components with the Bill
of Materials for the Product to verify that the correct number of components has
been received. HACO shall notify SmarTire of any deficient parts within 10
working days, and SmarTire shall provide the missing parts. HACO shall be
responsible for the costs of any components or shortages that may occur after
the 10 day period.

6.6 Performance: HACO agrees to use its best efforts to provide quality Products
and on time delivery to meet one hundred percent (100%) of SmarTire's Product
performance and delivery requirements. Should HACO fail to meet this requirement
on a materially recurrent basis, SmarTire shall notify the HACO that they have
30 days to provide a written plan to correct the breach. SmarTire may, at its
sole option, cancel this Agreement and any or all outstanding orders should HACO
not comply with the written plan to correct the breach. SmarTire will not

6

reasonably withhold acceptance of the correction plan.

6.7 Delivery: Delivery shall be in accordance with Section 9.0.

6.8 Shipping: The product shall be shipped in accordance with Section 1.0.

7. CHANGE ORDERS

7.1 SmarTire may issue an alteration to an original purchase request through the
use of an amended or new Purchase Order in order to execute the following
changes:

(i) change a location for delivery,

(ii) modify the quantity or type of Products to be delivered,

(iii) decrease or increase any applicable charge, fee or price, as set forth in
this Agreement,

(iv) correct typographical or clerical errors,

(v) order Products which are of superior quality, more cost effective, are
enhancements, or new releases of the Products set forth in this Agreement

(vi) properly reflect the then current Product revision level, or

(vii) modify requested delivery due date.

8. QUALITY & TESTING REQUIREMENTS

8.1 HACO shall maintain a quality assurance program that is certified to
TS16949: 2002. HACO shall provide a copy of their quality system registration
certificate to SmarTire upon request, and SmarTire shall have the right to audit
such quality assurance program to determine compliance.

8.2 HACO shall manufacture and test the Products in conformity with the rules of
its quality assurance program and SmarTire's test procedures as set out in the
documents specified in Exhibit H.

8.3 HACO shall keep records (documentation) of the quality assurance procedures
it has taken, in particular for measured values and test results, and shall
maintain the records and any Product samples in an orderly manner, so that they
are accessible to SmarTire. The nature and extent of these records and samples,
and the length of time they must keep, may be specified in a separate agreement
between the Parties, but shall not be for a term any less than a five (5) year
period from delivery of the specific Product to SmarTire.

8.4 HACO shall provide SmarTire, upon request, access to inspect the records
described in Section and give SmarTire Product samples for evaluation and
testing purposes. HACO shall also assist SmarTire in evaluating the record and
samples.

7

8.5 HACO shall grant SmarTire representatives access to HACO's manufacturing
facilities and premises, to the extent this may be required for confirming the
existence and functioning of the HACO's quality assurance program and its
operation. SmarTire shall give HACO reasonable advance notice of the visit of
its representatives.

8.6 If HACO determines, in the course of testing Products that the reliability
or characteristics of the Products deviate from those specified in this
Agreement, HACO shall immediately inform SmarTire thereof and wait for
SmarTire's instructions to correct the deviation(s). Until the permanent
corrective measures are implemented, SmarTire may require HACO to implement
special measures (e.g. greater test frequency) for a reasonable period of time
as necessary. HACO shall be responsible for those costs in connection with
implementing the special corrective actions if the decrease in quality was
actually caused by HACO.

8.7 HACO shall be responsible for maintaining product traceability that will
enable SmarTire to determine which Products were manufactured for each
production order placed with HACO. If SmarTire requires further traceability in
the future to the board level or to the component level, both parties agree to
negotiate fair costs for the implementation of such processes.

9. DELIVERY

9.1 HACO shall deliver the Products to SmarTire as specified in Exhibit F.
Except as otherwise set forth in this Agreement; reasonable charges for
transportation of the Products (but not including surcharges or additional
expenses due to HACO's own failure to meet the delivery time) shall be paid by
SmarTire.

9.2 Title and risk of loss shall pass to SmarTire when Product and spare parts
are delivered to SmarTire's carrier in accordance with Exhibit G. Product and
spare parts shall be shipped FCA Origin.

10. PACKAGING & SHIPPING

10.1 Product shall be individually packaged in accordance with SmarTire's
Packaging and Shipping specifications in Exhibit G. Each container must be
marked to show SmarTire's Part Number, Purchase Order Number, the quantity of
Products in the container and a packing sheet showing such information must be
included in each package or single unit of shipment or with each truckload
shipment.

8

11. PAYMENT

11.1 Production Orders

11.1.1 HACO shall invoice SmarTire 75% upon commencement of production for each
order and the balance of 25% at the time of shipment for the order. Invoices are
to be sent in duplicate to SmarTire's Accounts Payable, Finance Department.
Payment for the balance of 25% shall be paid within 15 days from the date of
invoice. Notwithstanding anything else in this Agreement, SmarTire agrees that
HACO shall have a security interest in all SmarTire Production and Test
Equipment and work-in-progress to the extent of its unpaid invoices for the 25%
balance only.

11.1.2 An invoice shall contain

(i) HACO's name and invoice date,

(ii) a reference to this Agreement, the Purchase Order Number or other
authorizing document,

(iii) description, price, and quantity of the Products or services actually
delivered or rendered,

(iv) credits (if applicable),

(v) name (where applicable), title, phone number, and complete mailing address
of responsible official to whom payment is to be sent, and

(vi) other substantiating documentation or information as may reasonably be
required by SmarTire from time to time.

11.2 Production Equipment: SmarTire shall pay for, or arrange lease payments
for, any Production and Test Equipment or Product Samples required listed in
Exhibit D. SmarTire shall be responsible for any shipping or related costs to
have the equipment shipped to the HACO production facility.

11.3 Tooling for Plastic Enclosures: Any costs for the Tooling for Plastic
Enclosures shall be paid in accordance with the payment terms contained in
Exhibit C.

12. TAXES

12.1 SmarTire shall not be liable for any Federal, State or Local taxes which
are levied upon this Agreement or the Products and services, or their uses,
excluding franchise taxes and taxes based upon SmarTire's income.

13. WARRANTY/ACCEPTANCE PROCEDURE

13.1 HACO warrants that the Products sold to SmarTire shall conform to the test
specifications set forth in the related Production & Support Package for all

9

products listed in Exhibit A and will be free from defects in workmanship under
normal use and service for a period of twenty-four (24) months from the date of
shipment. HACO will not be responsible for any defects in components supplied by
SmarTire, defects resulting from the designs created by SmarTire, or design
defects that are not detected by the test programs provided by SmarTire.

13.2 In the event SmarTire rejects Product/spare parts or makes a claim under
this Section, SmarTire will analyze the defects in the Products and return the
Products to HACO with written descriptions of such defects. In the event that
SmarTire rejects Products or makes a claim under this Section, SmarTire will
request the return of the Product and HACO will issue SmarTire an RMA number.

13.3 This warranty/acceptance procedure does not extend to Product which has
been subjected to misuse, abuse, accident, improper testing, improper
installation, or negligence in use, storage, transportation or handling or
exposure through no fault of HACO.

13.4 In the event of Product rejection leading to a warranty claim by SmarTire;

(i) HACO and SmarTire shall jointly promptly investigate and determine its
cause,

(ii)HACO shall institute corrective quality/manufacturing controls, and

(iii) SmarTire shall return the defective Products to HACO's designated site for
repair or replacement if the defects are a result of workmanship errors by HACO.

13.5 SmarTire and its assigns shall be responsible for settling field warranties
with SmarTire customers, and SmarTire and HACO shall negotiate fair settlement
to SmarTire, in such cases that workmanship defects are proven to be the reason
for the warranty claim

13.6 SmarTire agrees to accept 2% under shipment or ship 2% over required
materials, at its discretion, on certain products. The parties will agree on
such products and add a list to Exhibit A.

14. CONFIDENTIALITY

14.1 For the purpose of this section, "Confidential Information" means any and
all technical, financial, commercial, legal or other information, in whatever
form or media, that is not generally known to the public, whether or not it is
patented, registered or otherwise publicly protected, and includes, without
limitation, the Products.

14.2 Each party shall maintain in confidence all Confidential Information
communicated, discussed, delivered or made available to such party, and except
as required to fulfill the purposes of this Agreement, shall not use or disclose
this information to

10

any thirty party, firm or corporation, including any agent, affiliate,
subsidiary, consultant, or subcontractor of the parties, without the prior
written consent of the other party Notwithstanding the foregoing, the receiving
party may disclose the Confidential Information to its employees with a need to
know such information, provided each employee shall be obligated to consent to
the same terms and conditions of the confidentiality provision in this agreement
in writing to keep such information confidential. The obligations in this
paragraph shall not apply if and to the extent that the receiving party
establishes that the Confidential Information:

(a) was already known to the receiving party before or at the time of its
disclosure by the other party;

(b) is publicly available at the time of its receipt by the receiving party or
becomes publicly available other than by breach of this Agreement or by action
of the receiving party;

(c) was received by the receiving party in good faith from a third party
lawfully in possession thereof and without an obligation of confidentiality to
the disclosing party and without breach of this Agreement;

(d) was developed independently by the receiving party's employees or
subcontractors who have not had either direct or indirect access to any of the
disclosing party's Confidential Information; or

(e) is required by law to be disclosed, provided that notice of the requirement
to disclose is delivered to the party seeking to prevent disclosure of the
Confidential Information so that it may contest this potential disclosure.

14.3 Neither party shall directly or indirectly cause or permit any Confidential
Information to be copied or reproduced unless such copy or reproduction is
necessary to fulfill the purposes of this Agreement. Any such copy shall be
marked confidential and, when appropriate, marked as proprietary to the party
providing the Confidential Information.

14.4 Nothing in this Agreement shall confer upon the receiving party any right,
title, interest or license in or to any Confidential Information received from
the other party, except if and to the extent otherwise expressly stated in this
Agreement.

14.5 The receiving party shall take all reasonable steps to ensure compliance of
its directors, officers, employees and subcontractors with the confidentiality
provisions of this Agreement. Without limiting the foregoing, the receiving
party agrees to take any step that the other party reasonably requests to ensure
compliance with this section.

14.6 The parties acknowledge that any disclosure, use or taking of the
Confidential Information or any part thereof, except as expressly permitted
under this Agreement, shall diminish substantially the value to the disclosing
party of its proprietary rights and interests and that legal remedies in such
circumstances

11

would be wholly inadequate. In such instance, the parties agree that the
disclosing party shall be entitled to equitable relief to protect its interest
in and to the Confidential Information or any part thereof, including but not
limited to, injunctive relief, to ensure the receiving party's compliance with
the provisions of this Agreement, as well as monetary and other damages
available to it under any applicable law.

14.7 Each Party to this Agreement understands that a recipient may now or in the
future be developing proprietary information internally or in association with
third parties, or receiving information form third parties, that my be similar
to disclosed Confidential Information. Accordingly, nothing in this Agreement
shall be construed as a representation or inference that Recipient will not
develop, license, obtain or market products that are similar to or that compete
with disclosed Confidential Information or the disclosing party's products.

15. LIABILITY AND INDEMNIFICATION

15.1 HACO will not be liable for errors, costs, or expenses which may be
incurred in the manufacturing process due to a reliance upon components,
information, technological records, sketches, drawings, or prototypes furnished
by SmarTire, and upon which items HACO is to proceed without preliminary
verifications, testing or study. This does not remove liability from HACO due to
negligence in determining or identifying problems with the manufacturing
process.

15.2 Should SmarTire default on any of its commitments set forth in this
agreement SmarTire's liability shall be limited to 90 days work/materials in
process as outlined in Section 22 Termination.

16. FORCE MAJEURE

16.1 If either of the parties becomes unable to carry out the whole or any part
of its obligations under this Agreement, for any reason beyond its control
including acts of God, acts of governmental authorities, strikes, war, riots or
any other cause of such nature ("Event of Force Majeure"), then the performance
of the obligations of the affected party shall be excused during the continuance
of any inability so caused, but such inability shall, as far as possible, be
remedied with all reasonable dispatch.

16.2 Either party shall give immediate notice to the other party upon becoming
aware of an Event of Force Majeure.

16.3 If an Event of Force Majeure continues for a period exceeding one(1)month
or such other period as is mutually agreed to by the parties, the other party
may terminate this Agreement by giving the affected party one(1) month's notice
of its

12

intention to do so in writing.

17. ENGINEERING CHANGE ORDERS (ECO)

17.1 From time to time HACO will be asked to implement ECO's. Following is the
proper procedures:

17.1.1 SmarTire will notify HACO in writing of a proposed ECO along with an ECO
form. This notification will include documentation of the proposed change(s) so
that HACO may investigate the impact of this proposal. The documentation should
include, but not be limited to, an ECO form and documents with the proposed
written description of the change, revised-BOM drawings, media, required
implementation date, etc.

17.1.2 Upon notice of a request for an ECO, HACO will exercise due diligence to
review all cost impact and material availability within five (5) business days
after HACO's receipt of an ECO proposal. All cost impacts and material
availability issues will be presented, mutually reviewed and agreed to in
writing with SmarTire prior to HACO's implementation.

17.1.3 HACO will notify SmarTire in writing of any proposed changes and SmarTire
shall respond within five (5) business days after receipt of such written
notification. Should SmarTire notify HACO in writing that it disapproves of such
changes then, HACO will continue to deliver unchanged Products in accordance
with the provisions of this Agreement.

17.1.4 In the event of an Emergency ECO, HACO will provide cost impacts and
material availability within 48 hours of notice. The cost will be mutually
reviewed and agreed to in writing with SmarTire prior to HACO's implementation.
Emergency ECOs will be handled in a priority mode.

17.2 All record, sketches, original drawings, photographs, prototypes, or
finished models and the use thereof provided by SmarTire to originate Products
or same are exclusive property of SmarTire. SmarTire will issue written
instructions to HACO within sixty (60) days following termination or completion
of the Agreement for the disposition of such items. HACO is authorized to
determine the disposition of any such items which are not covered by written
instructions.

18. INSURANCE

18.1 HACO agrees to maintain liability insurance in limits of at least
$2,000,000 per occurrence for property damage to SmarTire owned materials and
tooling, naming SmarTire or its assigns as a named insured. The insurer shall be
requested to forward to SmarTire or its assigns copies and notices of any
modifications or

13

termination of the same.

19. DISPUTE RESOLUTION

19.1 Any dispute arising out of or in connection with this Agreement shall,
within seven business days of the dispute arising, be reported to the
signatories to this Agreement or their successors in title. These
representatives or their designates shall contact one another within two
business days of the report being made to attempt to resolve the dispute.

19.2 If the representatives or their designates do not resolve the issues within
thirty(30) days of a report being made to the signatories or their successors in
title under paragraph 19.1, then, unless the parties mutually agree to extend
this thirty(30) day period, the parties shall in good faith attempt to resolve
the dispute through a mediation process administered by the British Columbia
International Commercial Arbitration Centre ("BCICAC") in accordance with its
prevailing rules and procedures. Any dispute arising out of or in connection
with this Agreement shall be settled without recourse to the courts, and if the
parties fail to resolve such a dispute through mediation, the dispute shall be
referred to and resolved by arbitration under the rules of the BCICAC.

19.3 The appointing authority shall be the BCICAC and the case shall be
administered by the BCICAC.

19.4 The place of mediation or arbitration shall be Vancouver, British Columbia,
Canada. The language of mediation or arbitration shall be in English.

20. RELATIONSHIP OF THE PARTIES

20.1 The relationship between SmarTire and HACO is solely that of buyer and
seller. Both Parties are independent contractors and are in no way each other's
legal representative agent. NEITHER PARTY HAS AUTHORITY TO ASSUME OR CREATE ANY
OBLIGATIONS ON THE OTHER'S BEHALF, EXPRESS OR IMPLIED WITH RESPECT TO GOODS OR
OTHERWISE. However, notwithstanding the foregoing, Product produced and
purchased hereunder, shall bear nameplates identifying SmarTire as the
manufacturer of such equipment. The parties will, in accordance with Canadian
and International laws, agree on the particular wording. For example "Assembled
in Korea for SmarTire Systems" or "Manufactured in Korea for SmarTire Systems".
SmarTire may reference the HACO name as required on its products and support
materials and literature.

21. ASSIGNMENT

21.1 HACO may not assign or transfer any obligations, duties, or rights
hereunder

14

without the prior written consent of SmarTire. SmarTire may assign this
Agreement to any parent, affiliate third party or subsidiary company with
written notice to HACO. Except as provided otherwise in this Section, this
Agreement will be binding upon and will inure to the benefit of the successors,
assigns, executors, and personal representatives of the Parties hereto.

22. TERMINATION

22.1 SmarTire may elect to terminate this Agreement upon delivery of written
notice upon any breach hereof, provided such breach goes uncured by HACO within
30 days of such notice, or should HACO indefinitely suspend the normal operation
or conduct of its business, become insolvent, or make a general assignment for
the benefit of creditors, suffer or permit the appointment of any trustee or
receiver for its assets or business, or should it avail itself of any statute
relating to insolvency or protection of the rights of creditors.

22.2 SmarTire may elect to terminate this Agreement upon delivery of written
notice upon any change in management or manner or conduct of business of HACO
which in the opinion of SmarTire affects product, or the business, or
proprietary interests of SmarTire.

22.3 SmarTire may also elect, as its discretion, to terminate this Agreement at
any time without cause; provided however, if such termination without cause
occurs it shall be subject to the liabilities of Section 22.4.

22.4 Upon request and/or termination, HACO shall promptly surrender and deliver
to SmarTire any and all materials and equipment belonging to SmarTire within
five (5) business days or a mutually agreed upon date.

22.5 Should SmarTire terminate this Agreement or cancel future Product
requirements without cause, SmarTire's maximum liability to HACO hereunder shall
be financial restitution for 90 days work in process/materials as outlined below
as well as tooling and equipment investment costs. The liability will be made up
of 30 days work in process/finished goods plus 60 days raw material to support
the most current SmarTire forecast. . For items deemed not returnable, HACO
shall submit an itemized list of said inventory to substantiate any claim for
inventory liability. SmarTire will have, at its option and cost of shipping, the
right to any and all material and equipment paid for or supplied by SmarTire in
connection with the termination, and HACO shall not unreasonably deny shipment
of same.

23. SURVIVAL

23.1 The terms of Sections 4, 12, 13, 14, 15, 19, 20, 21, 22, 23, and 24 shall
survive the termination of this Agreement and any amendments and extensions
thereof.

15

24. MISCELLANEOUS

24.1 If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby.

24.2 This document, along with its exhibits, attachments and addendums, is the
entire Agreement between HACO and SmarTire pertaining to the subject matter
hereof, and no other agreements, oral or otherwise, shall be deemed to exist to
bind the Parties. This Agreement may not be modified or terminated orally, and
no claimed modification, termination or waiver shall be binding unless in
writing and signed by both Parties.

24.3 Headings contained herein are for convenience only and shall not be used in
construing any term of this Agreement. Failure by either Party hereto to enforce
any of the provisions of this Agreement or any rights with respect thereto, or
failure to exercise any election provided herein shall in no way be considered a
waiver of such provisions, rights, or elections or in any way affect the
validity of this Agreement. The failure of any Party to enforce any of said
provisions, rights, or election shall not prejudice such Party from later
enforcing or exercising the same or any other provisions, rights, or elections
it may have under this Agreement.

24.4 Notices. Except as may be required for detailed instructions concerning
administration of this Agreement, any notices or reports required by this
Agreement, or with respect to this Agreement, shall be considered as having been
given or made, if received by certified or registered mail to:



Smartire:

Smartire Systems Inc.
Suite 150, 13151 Vanier Place
Richmond, British Columbia, Canada, V6B 2J1
Attention: Chief Operating Officer
Phone: (604) 276-9884
Fax: (604) 276-2350

 

 

HACO:

San 136-1, Ami-ri, Bubal-eub, Ichon-si,
Kyungki-do, 467-701 Korea
Hyundai Autonet Co., ltd.
Attention: Senior Vice President
Phone: 82-31-639-6673
Fax: 82-31-636-4138



16

24.5 This Agreement shall be governed and construed in accordance with the laws
of the Province of British Columbia, Canada excluding rules of private
international law that lead to the application of the laws of any other
jurisdiction. The United Nations Convention on Contracts for the International
Sale of Goods is hereby excluded from application. The language of business and
interpretation for this Agreement shall be English.

24.6 This Agreement may be executed in counterparts, or facsimile counterparts,
each of which when executed by any of the parties shall be deemed to be an
original, and such counterparts shall together constitute one and the same
Agreement.

24.7 Attorney Fees: If the services of an attorney are required on the breach or
default of this Agreement, or if any judicial remedy or arbitration is necessary
to enforce or interpret any provision of this Agreement or the rights and duties
of any person in relation to this Agreement, the prevailing party shall be
entitled to reasonable attorney fees, costs and other expenses, in addition to
any other relief to which the prevailing party may be entitled. Any award of
damages following judicial remedy or arbitration as a result of the breach of
this Agreement or any of its provisions shall include an award of prejudgment
interest from the date of the breach at the maximum amount of interest allowed
by law.

IN WITNESS WHEREOF, the Parties have caused this Agreement (including attached
Exhibits noted below) to be executed by their duly authorized representatives on
the dates written below.

SmarTire Systems

 

Hyundai Autonet Company

 

 

 

Signature:

  /s/ Al Kozak

 

Signature:

  /s/ Yong-seog Park

 

 

 

Printed Name: Al Kozak

 

Printed Name: Mr. Yong-seog Park

Title: Chief Operating Officer

 

Title: Senior Vice President

Date: October 17, 2003

 

Date: October 17, 2003

17

EXHIBIT A: PRODUCTS

 

Part Number

Part Name

200.0065

TV-1 Valve Transmitter

200.0100

TS-2 Transmitter Strap

200.0059

Base Receiver

200.0060

FFD Remote

200.0068

FFC Integrated

 

 

 18

EXHIBIT B: PRODUCT QUOTATIONS

 

1. Manufacturing costs including plastic parts fabricated by HACO for SmarTire

Model

Receiver Base R-1

Display FFD Integrated

Display FFD Remote

Transmitter Strap Ts-2

Transmitter Valve TV-1

Part Number

200.0059

200.0068

200.0060

200.0100

200.0065

Manufacturing Cost

$****

$****

$****

$****

$****

264.0088

$****

 

 

 

 

264.0089

$****

 

 

 

 

264.0090

$****

 

 

 

 

264.0109

$****

 

 

 

 

264.0110

$****

 

 

 

 

264.0118

 

$****

$****

 

 

264.0098

 

 

$****

 

 

264.0119

 

 

 

$****

 

264.0106

 

 

 

 

$****

264.0114

 

$****

 

 

 

Total Cost

$****

$****

$****

$****

$****

2. Plastic parts descriptions and costs

 

Part Number

Descriptions

Cost

264.0088

Housing-Receiver top GEN II costing per piece

$****

264.0089

Housing - Receiver bottom GENII costing per piece

$****

264.0090

Bezel Type A - Receiver GENII costing per piece

$****

264.0109

Light Pipe - Receiver GENII costing per piece

$****

264.0110

Battery Cover w/o snaps - Receiver GENII costing per piece

$****

264.0118

FFD Front Bezel Assembly

$****

$****

LED Lens

$****

Button 1

$****

Button 2

$****

Button 3

$****

264.0098

FFD Housing Back Integrated with Snaps

$****

264.0119

Housing - Strap Mount Transmitter TS-2

$****

264.0106

Housing - Valve Mount Transmitter TV-1

$****

264.0114

FFD Housing Back Remote without Snaps

$****

 

19



 EXHIBIT C: TOOLING FOR PLASTIC ENCLOSURES

 

1) Production tooling cost:

Model

Receiver Base

R-1

Display FFD Integrated

Display FFD Remote

Transmitter Strap TS-2

Transmitter Valve TV-1

Tooling Items

264.0088

$6,600

264.0118

$18,300

264.0118

$0

264.0119

$8,700

264.0106

$8,700

264.0089

$6,600

264.0114

$7,000

264.0098

$7,000

 

 

 

 

264.0090

$6,600

 

 

 

 

 

 

 

 

264.0109

$5,300

 

 

 

 

 

 

 

 

S -Total

$25,100

$25,300

$7,000

$8,700

$8,700

G -Total

$74,800

 

2) Production tooling description and cost:

No

Part Number

Descriptions

Cost

1

264.0088

Housing - Receiver top GENII costing per piece

$6,600

2

264.0089

Housing - Receiver bottom GENII costing per piece

$6,600

3

264.0090

Bezel Type A - Receiver GENII costing per piece

$6,600

4

264.0109

Light pipe - Receiver GENII costing per piece

$5,300

6

264.0118

FFD Front Bezel Assembly

$8,000

$18,300

7

LED Lens

$3,500

8

Button 1

$3,500

9

Button 2

$0

10

Button 3

$3,300

11

264.0098

FFD Housing Back Integrated with Snaps

$7,000

12

264.0119

Housing - Strap Mount Transmitter TS-2

$8,700

13

264.0106

Housing - Valve Mount Transmitter TV-1

$8,700

14

264.0114

FFD Housing Back Remote without Snaps

$7,000

Total

$74,800

 

3) SmarTire shall pay HACO 50% of the tooling price 30 days before HACO starts
the development of the tooling.

4) SmarTire shall pay the balance of tooling costs (50%) upon approval of sample
parts by SmarTire for the plastic parts.

 

20 



EXHIBIT D: PRODUCTION EQUIPMENT PURCHASED AND PROVIDED BY SMARTIRE SYSTEMS INC.

1) Production equipment provided by SmarTire

Description

Part Number

Quantity

Est Value US

Conformal Coating Machine

 

1

$60,000

Epoxy Dispenser

 

1

$50,000

Potting Dispenser

 

1

$50,000

UV Conveyor Oven

 

1

$30,000

Thermal Oven

 

1

$10,000

 

 

 

 

Wheel Balancer

 

1

$5,000

 

 

 

 

EOL Functional Testers comprised of

 

2

 

1 Fixture

 

 

 

2 Receivers

200.0059

 

 

2 FFD Cables

 

 

 

2 Power adaptors

 

 

 

 

 

 

 

Bed-of-Nails Tester comprised of

 

1

 

Bed-of-Nails Fixture

277.0034

 

 

Calibration Panel

210.0156

 

 

Receiver Module

277.0053

 

 

Power Supply

277.0044

 

 

Spectrum Analyzer

HP 8591E

 

 

Attenuator

HP 355C

 

 

Computer containing

 

 

 

I/O Card; National

AT-MIO-16E-1

 

 

I/O Card; National

LAB PC+

 

 

I/O Card; National

PCI-GPIB

 

 

Mouse

 

 

 

Monitor

 

 

 

Keyboard

 

 

 

 

 

 

 

Bed-of-Nails Tester comprised of

 

1

 

Bed-of-Nails Fixture

277.0033

 

 

Calibration Panel

210.0157

 

 

Receiver Module

277.0053

 

 

Power Supply

277.0044

 

 

Spectrum Analyzer

HP 8591E

 

 

Attenuator

HP 355C

 

 

 

 

 

 

 

21



  

Description

Part Number

Quantity

Est Value US

 

 

 

 

Computer comprised of

 

 

 

I/O Card; National

AT-MIO-16E-1

 

 

I/O Card; National

LAB PC+

 

 

I/O Card; National

PCI-GPIB

 

 

Mouse

 

 

 

Monitor

 

 

 

Keyboard

 

 

 

 

 

 

 

Bed-of-Nails Tester comprised of:

 

1

 

Bed-of-Nails fixture

277.0035

 

 

Calibration Panel

210.0161

 

 

Power Supply

277.0043

 

 

Signal Generator

HP 8656A

 

 

Computer comprised of:

 

 

 

I/O Card; National

AT-MIO-16E-1

 

 

I/O Card; National

LAB PC+

 

 

I/O Card; National

PCI-GPIB

 

 

Mouse

 

 

 

Monitor

 

 

 

Keyboard

 

 

 

 

 

 

 

End of Line Tester

 

1

 

Signal Generator

HP 8656A

 

 

Interface

277.0045

 

 

RF Switch/Modulator

277.0068

 

 

Computer comprised of:

 

 

 

I/O Card; National

AT-MIO-16E-1

 

 

I/O Card; National

PCI-GPIB

 

 

Mouse

 

 

 

Monitor

 

 

 

Keyboard

 

 

 

 

 

 

 

Transmitter End of Line Tester

277.0032

1

 

Spinner Fixture (Table with two spinner modules)

 

 

 

Controller

 

 

 

2 Valve mount sensor fixtures

 

 

 

2 Strap mount sensor fixtures

 

 

 

Dot matrix failure slip printer

 

 

 

Datamax 4406 barcode printer

 

 

 

Intermec 1470 barcode scanner

 

 

 

Intermec scanner power supply

 

 

 

22

Description

Part Number

Quantity

Est Value US

 

 

 

 

Computer comprised of

 

 

 

Mouse

 

 

 

Monitor

 

 

 

Keyboard

 

 

 

 

 

 

 

Signal Generator

HP 8656A

 

 

Spectrum Analyzer

HP 8591E

 

 

Printer

 

 

 

Low Frequency Signal Generator

BEK4040

 

 

2. Product Samples provided by SmarTire

Base Receiver

Part Number

Quantity

Supply Date

215.0043.EP

2 panels

Oct 3

210.0129.EP (through SMTR)

2 panels

Oct 8

210.0129.EP (Complete)

1

Oct 15

260.0080 (Data Jack)

5

Sept 12

260.0081 (FFD Header)

5

Sept 12

260.0082 (Power Jack)

5

Sept 12

260.0083 (Rear Power Header)

5

Sept 12

264.0088 (Housing, Top)

1

Sept 12

264.0089 (Housing, Bottom)

1

Sept 12

264.0090 (Bezel)

1

Sept 12

264.0109 (Light Pipe)

1

Sept 12

210.0129.EP (Failed BoN)

2 panels

Oct 10

210.0129.EP (Passed BoN)

2 panels

Oct 10

200.0059 (Failed EOL)

2

Oct 17

200.0059 (Passed EOL)

2

Oct 17

 

 

 

Full Function Display

 

 

Part Number

Quantity

Supply Date

215.0044 (Bare)

4 panels

Sept 12

210.0130 (Complete)

3 panels

Oct 15

210.0130 (PCB, Complete)

1

Sept 12

257.0007 (EL Panel)

10

Sept 12

257.0008 (LCD)

5

Sept 12

260.0085 (Zebra Strips)

10

Sept 19

264.0091 (Metal Bezel)

5

Sept 12

264.0098 (Housing, Back, Integrated)

1

Sept 12

264.0114 (Housing, Back, Remote)

1

Sept 12

264.0118 (Housing, Front, Bezel)

2

Sept 12

23

200.0060 (Integrated)

2

Sept 12

200.0068 (Remote)

2

Sept 12

Valve Transmitter

 

 

Part Number

Quantity

Supply Date

215.0045 (Bare)

2 panels

Sept 12

210.0137 (Through SMTR)

2 panels

Oct 7

210.0137 (Complete)

1

Sept 29

240.0093 (Antenna, Helical)

5

Sept 12

261.0023 (Centrifugal Switch)

5

Sept 12

263.0066 (Battery, Top)

5

Sept 24

263.0067 (Battery, Bottom)

5

Sept 24

264.0106 (Housing)

1

Sept 12

210.0137 (Failed BoN)

2 panels

Oct 7

210.0137 (Passed BoN)

2 panels

Oct 7

200.0065 (Failed EOL)

2

Sept 12

200.0065 (Passed EOL)

2

Sept 12

 

 

 

Strap Transmitter

 

 

Part Number

Quantity

Supply Date

215.0059 (Bare)

2 panels

Sept 12

210.0149 (Through SMTR)

2 panels

Sept 12

210.0149 (Complete)

1

Sept 26

240.0093 (Antenna, Helical)

5

Sept 12

261.0023 (Centrifugal Switch)

5

Sept 12

263.0066 (Battery, Top)

5

Sept 24

263.0067 (Battery, Bottom)

5

Sept 24

264.0119 (Housing)

1

Sept 12

210.0149 (Failed BoN)

2 panels

Sept 26

210.0149 (Passed BoN)

2 panels

Sept 26

200.0100 (Failed EOL)

2

Sept 26

200.0100 (Passed EOL)

2

Sept 12

 

24 

 

Exhibit E: Schedule for Creating the Production Line

Task Name

Duration in Days

Start 2003

Finish

 

 

 

 

Test Equipment

55

Sept 8

Nov 21

Verify parts

3

Sept 8

Sept 10

Build testers

15

Sept 11

Oct 1

Purchase Equipment

21

Sept 8

Oct 6

Spectrum Analyzers (2)

20

Sept 9

Oct 6

Signal Generators (4)

20

Sept 9

Oct 6

Computers (3)

10

Sept 9

Sept 22

I/O Cards

10

Sept 8

Sept 19

Datamax Printer

5

Sept 8

Sept 12

Pressure Transducers

5

Sept 8

Sept 12

Calibrate Testers

5

Oct 7

Oct 13

Commission Testers

5

Nov 17

Nov 21

Product Samples (See Schedule A)

40

Sept 8

Oct 31

Valve Transmitter

40

Sept 8

Oct 31

Strap Transmitter

15

Sept 8

Sept 26

Base Receiver

40

Sept 8

Oct 31

Full Function, Integrated

25

Sept 8

Oct 10

Manufacturing Equipment

30

Sept 8

Oct 17

Epoxy dispenser

30

Sept 8

Oct 17

Conformal Coating/Potting Machine

30

Sept 8

Oct 17

Conveyor Oven

30

Sept 8

Oct 17

Shotgun Potting Dispenser

20

Sept 8

Oct 3

Process Validation

49

Nov 3

Jan 8, 2004

High Temperature

3

Nov 3

Nov 5

Low Temperature

3

Nov 6

Nov 10

Thermal Shock

1

Nov 11

Nov 11

Thermal Cycling

2

Nov 3

Nov 4

Humidity

5

Nov 5

Nov 11

Mechanical Shock

1

Nov 3

Nov 3

Installation Shock

1

Nov 4

Nov 4

Handling Drop

1

Nov 5

Nov 5

Vibration

4

Nov 6

Nov 11

Resistance to Contamination

4

Nov 3

Nov 6

Salt Fog

4

Nov 7

Nov 12

Immersion

1

Nov 13

Nov 13

Solder Fatigue

49

Nov 3

Jan 8, 2004

Test Report

2

Nov 14

Nov 17

 

 

 

 

25

EXHIBIT F: MANUFACTURING SCHEDULE

Section A:

Manufacturing Schedule



 

SmarTire Part
Number

200.0059

200.0065

200.0100

200.0068

200.0060

Delivery Date Target

1

Initial production run

500

2000

2000

500

500

On or before Dec 10/03

2

Quantity for build

4,500

4,000

12,000

2,000

4,000

On or before Jan 15/04

3

Quantity for build

17,000

12,510

15,995

5,450

5,100

On or before Feb 7/04

4

Quantity for build

17,006

16,495

20,000

6,450

 

On or before Feb 28/04

 

Overall production Totals

39,006

35,005

49,995

14,400

9,600

 

Notes:

a) SmarTire has committed to the production schedules in Section A above.

b) SmarTire will issue a purchase order for the total quantities listed in
Section A above upon signing of this agreement. HACO shall have the right to
revise dates if the production equipment supplied by SmarTire is not received by
HACO the week of October 17, 2003 and the inventory required to build the
quantities is not received by HACO or originally scheduled.

Section B: Forecast for 2004/2005

 

SmarTire Part Number

Q1/04

Q2/04

Q3/04

Q4/04

2005

1

200.0059

 

5,000

8,000

10,000

20,000

2

200.0065

Discontinued

3

200.0100

Discontinued

4

200.0068

 

1,500

2,500

3,500

6,000

5

200.0060

 

1,500

2,500

3,500

6,000

6

New 200.0065 Equivalent (valve)

 

4,000

10,000

15,000

40,000

7

New 200.100 Equivalent (strap)

 

16,000

22,000

25,000

40,000

Notes:

a) All forecast items are subject to review and inclusion prior to inclusion in
this agreement and are subject to price quotations, retooling charges and other
related issues. These items will be added to the agreement by joint sign-off of
HACO and SmarTire if agreement is achieved. Information provided in the
forecasts is subject to market conditions.

b) The forecast orders will be firmed up 3 months in advance, and both Parties
will agree to the inclusion of any additional business other than that indicated
in the manufacturing schedule.

c) Existing receiver and transmitter systems will be re-designed for lower
manufacture costs.

26

EXHIBIT G: ASSEMBLY AND PACKAGING REQUIREMENT

1. HACO cost for each shipment of the products shall be added onto each invoice.

2. Shielding bag must be used for transport of transmitters and receiver.

3. Estimated shipping costs as follows:

Packaging quotation from HACO to SmarTire.

This offer price is based on the 100K system volume per year. (Unit $ USD)

Part Number

Description

Unit

Price

Remarks

276.0057

Euro box with skid

1 carton

$13.29

FOB Korea

276.0058

Tray #1

1 pcs

$0.24

276.0059

Tray #2

1 pcs

$0.25

Total Price

$13.78

4. Shielding Bag Specifications

MIL-B-81705C Type 1 Class 1 - The bag fits inside the Euro skid and its
dimensions are:
15.75 x 10.25 x14" inner diameter

SmarTire will provide HACO with the shielding bags.

The bag once the skid is packed must be sealed using Continuous Hand Rotary
Sealer Model: PMHRSL0013000.

27

Exhibit H: Production and Support Package

 

1. Control Plans:

The following Control Plans represent the documents of reference for
manufacture. The Control plans include all work and test instructions to
manufacture and test Products. SmarTire will supply on a compact disc (CD) the
entire Production and Support Package including all work and test instructions.

200.0059.FC

200.0065.FC

200.0100.FC

200.0060.FC

200.0068.FC